UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6501



MICHAEL ALLEN KOKOSKI,

                                            Plaintiff - Appellant,

          versus


WILLIAM PAUER, individually, and in his
capacity as a United States Postal Inspector;
UNKNOWN NAMED AGENT OR EMPLOYEE, individually,
and in his capacity as an agent or employee of
the United States Postal Service, the United
States, the State of West Virginia, and/or any
department(s)    thereof;   WAYNE    CANTRELL,
individually and in his capacity as a United
States Postal Inspector; UNITED STATES OF
AMERICA; MIKE FISHER, individually and in his
capacity as an Assistant United States
Attorney; SHANNON HARMAN, individually and in
her capacity as an employee or representative
of the Pitney Bowes Company,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Robert C. Chambers,
District Judge. (5:02-cv-01254)


Submitted:   July 2, 2007                  Decided:   July 18, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Michael Allen Kokoski, Appellant Pro Se. Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Michael Allen Kokoski appeals the district court order

denying his motion to reconsider the order denying as frivolous his

motion for mandatory sanctions.      On June 4, 2007, we directed

Kokoski to show cause as to why he should not be enjoined from

filing petitions for writs of mandamus without leave of court or an

appeal without a district court order certifying the appeal is not

frivolous.

          Because Kokoski has a history of filing frivolous cases,

appeals and petitions for writs of mandamus, we will limit his

opportunity to file pleadings in this court.   Kokoski is enjoined

from filing petitions for writs of mandamus without leave of court.

In the future, if Kokoski wants to file a petition for a writ of

mandamus in this court, he must file a motion for leave in this

court, accompanied by the proposed petition. The proposed petition

will be reviewed.     If the proposed petition is found to be

frivolous, no judicial action will be taken and the motion for

leave will be deemed denied thirty days after the motion was filed.

Otherwise, the petition will be filed.    Kokoski is also enjoined

from filing a notice of appeal from a district court order without

a district court order certifying the appeal is not frivolous.   If

Kokoski wants to appeal a district court order, he must first file

a motion for leave accompanied with the notice of appeal and this

opinion in the district court.


                                 - 3 -
          After reviewing the record and the district court order,

we find the appeal is frivolous for the reasons stated by the

district court.   See Kokoski v. Pauer, No. 5:02-cv-01254 (S.D. W.

Va. Mar. 29, 2007).     Accordingly, we dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 4 -